Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Remarks filed on April 25th, 2022.
Claims 1-13 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al., US# 9,582,482 B1 (hereinafter Sharifi) in view of Iwaki, US PG PUB# 2018/0131823 A1 (hereinafter Iwaki).
As for independent claim 1:
Sharifi shows a information processing apparatus connected to a first communication terminal and a second communication terminal through a network, the information processing  apparatus comprising circuitry configured to: 
receive operation information indicating an operation performed on a capture image at the second communication terminal, the capture image being an image captured by the second communication terminal from a shared screen shared by the first communication terminal, the second communication terminal, and another communication terminal (8:16-34 and 15:45-67, Sharifi shows shared screen and a capture image operation by the user); 
While Sharifi shows a shared screen, Sharifi does not specifically show identify a part where the operation is performed on the capture image, based on the received operation information; transmit information on the part where the operation is performed to the first communication terminal. In the same field of endeavor, Iwaki teaches identify a part where the operation is performed on the capture image, based on the received operation information; transmit information on the part where the operation is performed to the first communication terminal in 0008, 0041 and 0123. Both Sharifi and Iwaki teach shared screen and capturing an image operation. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the apparatus of Sharifi to incorporate the teaching of Iwaki to transmitting sending captured image (Iwaki, 0041).
As for dependent claim :
Sharifi-Iwaki suggests the information processing apparatus of claim 1, wherein the operation information includes page information based on which the capture image is registered as a favorite page, and the circuitry identifies an entire page corresponding to the page information as the part where the operation is performed (see Sharifi 8:16-34 and 8:54-9:24, see page and Iwaki 0041). 
As for dependent claim 3:
Sharifi-Iwaki suggests the information processing apparatus of claim 1, wherein the operation information includes coordinate information of a fixed object added to the capture image, and the circuitry identifies a position at which the fixed object is added as the part where the operation is performed, based on the coordinate information (Sharifi, 1:64-2:24, see identifies a position).
As for dependent claim 4:
Sharifi-Iwaki suggests the information processing of claim 1, wherein the operation information includes coordinate information of an object drawn on the capture image, and the circuitry identifies a position at which the object is drawn as the part where the operation is performed, based on the coordinate information (Sharifi, 9:45-10:11, see annotation engine).
As for dependent claim 5:
Sharifi-Iwaki suggests the information processing apparatus of claim 4, wherein the circuitry identifies the position at which the object is drawn as a figure as the part where the operation is performed (Sharifi, 9:45-10:11, see annotation engine).
As for dependent claim 6:
Sharifi-Iwaki suggests the information processing apparatus of claim 5, wherein the operation information includes color information of the object, and the circuitry identifies a position at which the object is drawn in a color other than  black as the part where the operation is performed, based on the color information (Sharifi, 9:45-10:45, see annotation engine and visual).
As for dependent claim 7:
Sharifi-Iwaki suggests the information processing apparatus of claim 1, wherein the operation information includes page information of the capture image for which viewing is performed, and the circuitry identifies an entire page corresponding to the page information as the part where the operation is performed (Sharifi 8:16-34 and 8:54-9:24).
As for dependent claim 8:
Sharifi-Iwaki suggests the information processing apparatus of claim 1, wherein the operation information includes line-of-sight information indicating a line-of-sight of a user operating the second communication terminal with respect to the capture image, and the circuitry identifies a position viewed by the user with respect to the capture image as the part where the operation is performed, based on the line-of-sight information (see Sharifi 8:16-34 and 8:54-9:24, see page and Iwaki 0008, 0041).
As for dependent claim 9:
Sharifi-Iwaki suggests the information processing apparatus of claim 1, wherein the circuitry collates the information on the part where the operation is performed with image information in which a collation area with respect to the information on the part where the operation is performed is set, the collation area being set by the first communication terminal, and transmits a collation result to the first communication terminal (Sharifi, 7:62-8:15, see content engine).
As for dependent claim 10:
Sharifi-Iwaki suggests the information processing apparatus of claim 9, the image information in which the collation area is set includes keyword information assigned by the first communication terminal to the information on the part where the operation is performed (Sharifi, 7:62-8:15, see content engine and keyword information).
As for independent claims 11, 12:Claims 11 and 12 contain substantial subject matter as claimed in claim 1 and are respectfully rejected along the same rationale.
As for dependent claim 13:Sharifi-Iwaki suggests an information processing system comprising: the information processing apparatus of claim 1; and the first communication terminal, wherein the first communication terminal includes circuitry configured to display a screen based on the information on the part where the operation is performed, the information being received from the information processing apparatus (see Sharifi 8:16-34 and 8:54-9:24, see page and Iwaki 0008, 0041).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks Pg. 9 second paragraph (Tatezono is disqualified as prior art), filed April 25th, 2022, with respect to claims 1-13 have been fully considered and are persuasive. The previous 35 USC 103 rejection of claims 1-13 has been withdrawn. The Office now rejects claims 1-13 with a new prior art of Sharifi and Iwaki.


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175